IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
AT GREENEVILLE

KOVA BRISTOL TENN 1894, LLC,
A Florida Limited Liability Company,

Plaintiff,
v.

Docket No. 2:19-cv-00084

BRISTOL PRESERVATION, LLC,
A Tennessee Limited Liability Company,

Nee! Nem Nee mee Nee Nee eee eee Nee Nee” See”

Defendant.

 

DECLARATION OF MITCH WALTERS

 

Declarant, Mitch Walters, testifies as follows:

1 Tam over 18 years of age and of sound mind and body.

De The information contained in this Declaration is based upon my own personal
knowledge and is true and accurate.

3. On or around the afternoon of Monday, August 26, 2019, I was copied on an email
from Jim Street, CEO of J. A. Street & Associates, Inc., to Anthony Emma and Rick Rainville
stating that KOVA has not paid invoices from JASA for work directed by KOVA.

4. A true and accurate copy of this email and the accompanying invoices are attached
as Exhibit A.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Executed on Se , 2019, : 2

MAY SC _

itch Walters

Case 2:19-cv-00084-DCLC-CRW Document 22 Filed 08/28/19 Page1of1 PagelD #: 545
